Exhibit 10.6

 

DIRECTOR RESTRICTED STOCK AGREEMENT

 

CANTEL MEDICAL CORP.

2006 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is made effective as of this          day of
                       ,             , by and between Cantel Medical Corp., a
Delaware corporation (the “Company”), and
                                                   (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is, on the date hereof, a Director of the Company; and

 

WHEREAS, the Company wishes to grant a Restricted Stock Award to the Participant
for shares of the Company’s Common Stock pursuant to the Company’s 2006 Equity
Incentive Plan (the “Plan”); and

 

WHEREAS, the Board of Directors of the Company or the Committee under the Plan
has authorized the grant of a Restricted Stock Award to the Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.                                       Grant of Restricted Stock Award.  The
Company hereby grants to the Participant on the date set forth above a
Restricted Stock Award (the “Award”) for                         
(                  ) shares of Common Stock, par value $.10 per share, of the
Company (the “Shares”) on the terms and conditions set forth herein, which
Shares are subject to adjustment pursuant to Section 4(c) of the Plan. The
Shares shall be issued to the Participant for no cash consideration.  The
Company shall cause the Shares to be issued in “book form” with its transfer
agent until such time as the risk of forfeiture and other transfer restrictions
set forth in this Agreement have lapsed with respect to such Shares, at which
time the Company shall cause the Shares to be delivered to the Participant.  In
the alternative, in the Company’s sole discretion, the Company shall cause to be
issued one or more stock certificates representing such Shares in the
Participant’s name, and shall hold each such certificate (together with a stock
power duly executed in blank by the Participant) represented by the
certificate.  The Company shall place a legend on such certificates describing
the risk of forfeiture and other transfer restrictions set forth in this
Agreement providing for the cancellation of such certificates if the Shares are
forfeited as provided in Section 2 below.  Until such risk of forfeiture has
lapsed or the Shares subject to this Award have been forfeited pursuant to
Section 2 below, the Participant shall be entitled to vote the Shares and shall
receive all dividends or other distributions attributable to such Shares, but
the Participant shall not have any other rights as a shareholder with respect to
such Shares.

 

--------------------------------------------------------------------------------


 

2.                                       Vesting of Restricted Stock.

 

(a)                                  The Shares subject to this Award shall vest
(i.e, all risks of forfeiture shall lapse) on the first anniversary of the date
hereof.

 

(b)                                 Subject to the provisions of paragraphs
(c) and (d) below, if the Participant’s service as a Director terminates at any
time prior to the first anniversary of the date hereof other than by reason of
death or Disability, the Participant shall immediately forfeit all Shares
subject to this Award which have not yet vested and for which the risk of
forfeiture has not lapsed.

 

(c)                                  If the Participant’s service with the
Company as a Director is terminated as a result of his death or Disability, all
Restricted Stock that is held by such Participant pursuant to this Award as of
the date of such termination of service shall become immediately vested and no
longer subject to any risk of forfeiture.

 

(d)                                 The Compensation Committee in its discretion
may accelerate vesting of all or any portion of the Shares subject to this
Award.

 

3.                                       General Provisions.

 

(a)                                  Position as a Director.   This Agreement
shall not confer on the Participant any right with respect to the continuance of
his or her position as a Director or any other relationship with the Company or
any Subsidiary.

 

(b)                                 Withholding Taxes.  To permit the Company to
comply with all applicable federal and state income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that all federal
and state payroll, income or other taxes required to be withheld by the Company
with respect to the Award made hereunder (the “Required Withholdings”) are so
withheld. If the Company is unable to withhold the same, Participant hereby
agrees (i) to pay the Required Withholdings to the Company promptly upon demand
therefore, and (ii) that in the event he fails to do so, the Company may
unilaterally transfer into its own name from any certificates representing
Shares subject to the Award being held by the Company, a number of Shares having
a Fair Market Value equal to the amount of the Required Withholdings.

 

(c)                                  2006 Equity Incentive Plan.  The Award
evidenced by this Agreement is granted pursuant to the Plan, a copy of which
Plan has been made available to the Participant and is hereby incorporated into
this Agreement.  This Agreement is subject to and in all respects limited and
conditioned as provided in the Plan.  All defined terms of the Plan shall have
the same meaning when used in this Agreement.  The Plan governs this Award and
in the event of any questions as to the construction of this Agreement or in the
event of a conflict between the Plan and this Agreement, the Plan shall govern,
except as the Plan otherwise provides.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Non-Assignability Of Shares.  The
Participant may not give, grant, sell, exchange, transfer legal title, pledge,
assign or otherwise encumber or dispose of the Shares prior to vesting of the
Shares in accordance with the terms of this Agreement.

 

(e)                                  Securities Laws.  The Participant agrees
for himself, his heirs and legatees not to sell or otherwise transfer any and
all Shares subject hereto except in compliance with the applicable provisions of
the Securities Act of 1933, as amended from time to time (the “Act”) and any
other applicable legal requirements.  Further, the Participant agrees that if
the Participant’s sale of the Shares is at any time not covered by an effective
registration statement under the Act (it being agreed that the Company will use
its commercially reasonable best efforts to cause a registration statement (so
long as such registration statement may be filed on Form S-8 or any
substantially similar successor form) to be in effect during any period in which
the same may be required in order to permit the Participant to sell the Shares
in the public market), the Company may require the Participant to make such
representations and agreements and furnish such information, and the Company may
take such additional actions, in each case, as the Company may in its reasonable
discretion deem necessary or desirable to assure compliance by the Company, on
terms acceptable to the Company, with the provisions of the Act and any other
applicable legal requirements, including but not limited to the placing of a
“stop transfer” order with respect to such Shares with its transfer agent and
the placing of an appropriate restrictive legend on the
certificate(s) evidencing such Shares in substantially the following form:

 

“The sale of the securities represented by this certificate has not been
registered under the Securities Act of 1933, and may not be sold or transferred
in the absence of an effective Registration Statement covering such sale or
transfer under the Securities Act of 1933 or an opinion of counsel to the
Company that registration is not required under said Act. In the event that a
Registration Statement becomes effective covering the securities or counsel to
the Company delivers a written opinion that registration is not required under
said Act, this certificate may be exchanged for a certificate free from this
legend.”

 

(f)                                    Binding Effect.  This Agreement shall
bind and inure to the benefit of the parties and their permitted successors and
assigns.

 

(g)                            Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New Jersey
applicable to agreements made and to be performed wholly within the State of New
Jersey.

 

(h)                                 Counterparts.  This Agreement may be
executed in duplicate counterparts, each of which when so executed shall be
deemed to be an original and both of which when taken together shall constitute
one and the same instrument. Either party may execute this Agreement by
facsimile or electronic signature.

 

3

--------------------------------------------------------------------------------


 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

 

Participant

 

4

--------------------------------------------------------------------------------